                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MIKEESE WYNN-THOMAS,                                        8:21CV54

                    Plaintiff,
                                                            ORDER
       vs.

PATRICK DEMPSEY, Badge # 2122,
in his individual capacity,

                    Defendant.



       IT IS ORDERED that Defendant’s motion for extension of time (Filing 14) is
granted, and, accordingly, that Defendant shall have until July 29, 2021, to respond
to Plaintiff’s Complaint.

      Dated this 23rd day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
